DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	This application contains claims directed to the following patentably distinct species. 
	Category A: Types of Coating Systems
A1:  Coating system includes a syringe of the viscous material and an air or mechanical pump arranged to drive the viscous material onto the donor substrate, and the coating system is further configured to transport the donor substrate with the viscous material thereon towards and through a well-defined gap between rollers or knifes to create a uniform layer of the viscous material on the donor substrate, the uniform layer of the viscous material having a thickness that is defined by the gap (Claims 3 and 17). 
A2:	Coating system includes a screen-printing module configured to coat a screen or stencil of film having well-defined holes with the viscous material, and the coating system is further configured to transfer the viscous material to the electronic component from the screen or stencil of film using a blade or a squeegee (Claims 4 and 18
A3:	Coating system comprises one of: a dispenser or an inkjet head configured to print the viscous material onto the donor substrate, a gravure or micro-gravure system configured to coat the donor substrate with the uniform layer of the viscous material, a slot-die system configured to coat the donor substrate with the uniform layer of the viscous material, or a roller coating system configured to coat the donor substrate with the uniform layer of the viscous material (Claim 5).
A4:	Coating system is enclosed in a controlled environment (Claim 6).
A5:	Coating system is configured to apply more than one material onto the donor substrate in a plurality of printing procedures (Claims 7 and 19).

Category B:	Types of Printing Units
B1:	Printing unit comprises a laser-based system that includes a high frequency laser configured to jet the dot-like portions of viscous material from the donor substrate to the electronic component (Claim 9).
B2:	First printing unit is a laser assisted deposition / laser dispensing system rotated by 0-90 degrees or 90-180 degrees from a main axis of a gravitational field within which it is located (Claim 10).
B3:	Printing unit comprises one of: an inkjet head system configured to jet the dot-like portions of viscous material directly to the electronic component; a dispenser head system configured to print the dot-like portions of viscous material directly to the electronic component; an offset printer module, a gravure printing module, or another printing module configured Claim 11).
B4:	Printing unit is configured to maintain a well-defined gap between the donor substrate and the electronic component (Claim 12).

The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species (as disclosed above). In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 8, 13-16 appear to be generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
 (a) the species or groupings of patentably indistinct species have
acquired a separate status in the art in view of their different classification
(b) the species or groupings of patentably indistinct species have
acquired a separate status in the art due to their recognized divergent subject matter
(c) the species or groupings of patentably indistinct species require a
different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISSA LIANA FERGUSON SAMRETH whose telephone number is (571)272-2163.  The examiner can normally be reached on M-F 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Marissa Ferguson-Samreth/Examiner, Art Unit 2853